Citation Nr: 0639401	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  01-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular 
accident secondary to service-connected cephalgia as a 
residual of closed head injury.  

2.  Entitlement to an initial rating in excess of 10 percent 
for cephalgia as a residual of closed head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
May 1965.  

In October 2001, the veteran testified before RO personnel at 
the Detroit RO.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of July 2003 and August 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In the July 2003 rating decision, the 
RO granted service connection and assigned a 10 percent 
rating for cephalgia as a residual of closed head trauma 
effective May 4, 2000.  As the appeal arises from the 
veteran's disagreement with the initial 10 percent rating 
assigned following the grant of service connection, the Board 
must consider this claim as a claim for a higher evaluation 
of an original award.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  


FINDINGS OF FACT

1.  A May 2003 MRI (magnetic resonance imaging) study of the 
veteran's brain reflects reported findings of mild volume 
loss due to age, but no evidence of traumatic encephalopathy.  

2.  No relationship has been established between the 
veteran's post-service cerebrovascular accident and his 
service-connected closed head trauma, to include any residual 
cephalgia.  

3.  The veteran does not have a diagnosis of multi-infarct 
dementia associated with brain trauma.


CONCLUSIONS OF LAW

1.  The veteran's cerebrovascular accidents are not 
proximately due to, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).

2.  The criteria for an initial rating in excess of 10 
percent for cephalgia as a residual of closed head injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.124a (Diagnostic Code 
8045), 4.130 (Diagnostic Code 9304) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through June 2004 and December 2005 notice 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claims.  After the notice letters, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the June 2004 and December 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession pertinent to his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Furthermore, as the veteran's original claim for service 
connection for cephalgia as a residual of closed head trauma 
has been granted, a rating awarded, and an effective date 
assigned, 38 U.S.C.A. § 5103(a) notice is no longer 
applicable with respect to that claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Otherwise, the more 
detailed notice obligations under 38 U.S.C.A. § 5103A and 
38 U.S.C.A. § 7105(d) (West 2002) have been met in this case.  
The Board also notes that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that any late notice in this case under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the claims file reflects the veteran's service 
records as well as relevant VA and private treatment records.  
Neither the veteran nor his representative has alleged that 
there are any outstanding medical records probative of the 
veteran's claims that need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether the veteran's cerebrovascular accident is 
proximately due to, or the result of, service-connected 
disability, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
the medical evidence demonstrates that the veteran suffered a 
cerebrovascular accident in August 2003, but, as will be 
explained below, there is no indication except by way of 
unsupported allegation that it may be associated with 
service-connected disability.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

II.  Analysis

A.  Entitlement to Service Connection 

The Board notes initially that the veteran is contending that 
his cerebrovascular accidents are proximately due to, or the 
result of, service-connected disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Although the veteran has 
not been informed of a recent amendment to the provisions of 
38 C.F.R. § 3.310, see 71 Fed. Reg. 52744-47 (Sept. 7, 2006), 
the amendment merely sets a standard by which a claim of 
service connection based on aggravation is judged, but it 
applies only after it is determined that there has indeed 
been some worsening due to service-connected disability.  
Here, as noted above, no worsening due to service-connected 
disability has been shown.  Moreover, the new provision is 
more restrictive than the older version of 38 C.F.R. § 3.310 
and is consequently less favorable to claimants.  Therefore, 
the Board finds that failure to notify the veteran of the 
amendment does not require remand.  

The Board has conceded, based in part on the veteran's 
reported history and post-service medical findings, that the 
veteran struck his head in service while chipping paint with 
an air hammer on a dummy loader (a mock up of a 38-caliber 
cannon).  In this regard, service medical records reflect 
that following the above incident, in which the veteran was 
noted to have injured his low back, the veteran was taken the 
same day (February 14, 1964) to the hospital ship USS Isle 
Royale (AD-29) for treatment.  The veteran was treated for 
low back pain but not for head trauma or head pain.  The 
veteran's personnel records document that the veteran left 
the USS Isle Royale on February 15, 1964, without permission, 
proceeded to the USS Preston (DD-795), his assigned command, 
changed his clothes and went on liberty.  For this action the 
veteran received non-judicial punishment.  Thereafter, on 
February 18, 1964, the veteran was again examined on the USS 
Isle Royale and found free of any back complaint (likewise, 
no head complaint or headaches were noted) and he was 
discharged to full duty.  

Post-service medical evidence reflects a computed tomography 
(CT) scan of the veteran's brain in July 1997.  Findings were 
reported as old and mild atrophic changes confined to the 
left temporal lobe.  The etiology was uncertain.  Otherwise, 
there was no indication of mass lesions, mass effects, or 
intracranial hemorrhage.  A May 2003 MRI study of the 
veteran's brain revealed mild volume loss due to age, but no 
evidence of traumatic encephalopathy.  Thereafter, in August 
2003, the veteran suffered a left cerebellar infarct.  During 
his hospitalization, he suffered additional infarcts (i.e., 
strokes) involving the left cerebellar, midbrain, thalamic, 
and occipital regions of the brain.  

The Board notes that there is an absence of any medical 
evidence or opinion that relates the veteran's 
cerebrovascular accident to service-connected disability 
either directly or by aggravation, and neither the veteran 
nor his representative has otherwise alluded to the existence 
of any additional evidence or opinion.  The Board has 
considered the veteran's assertions, but as a layperson 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for a cerebrovascular accident secondary 
to service-connected cephalgia as a residual of closed head 
injury must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as there is an absence of any 
competent evidence that supports the veteran's claim of 
secondary service connection either directly or by 
aggravation, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

B.  Higher Initial Rating

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The veteran is currently assigned a 10 percent rating for 
cephalgia as a residual of closed head injury under 38 C.F.R. 
§  4.124a, Diagnostic Code 8045-9304, for brain disease due 
to trauma.  See 38 C.F.R. § 4.27 (2006).  Under diagnostic 
code 8045, purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. resulting from brain trauma are rated under the 
diagnostic codes specifically dealing with such disabilities.  
Otherwise, a 10 percent rating is warranted for purely 
subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma under 38 C.F.R. 
§ 4.130, Diagnostic Code 9304.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  

Since the initial grant of service connection, May 4, 2000, 
the medical evidence reflects that the veteran suffers from 
cephalgia as a residual of closed head injury in service.  As 
currently rated under diagnostic code 8045, the veteran's 
disability does not warrant a higher evaluation as the 
medical evidence does not reflect a diagnosis of multi-
infarct dementia associated with the brain trauma.  

The veteran has contended that his service-connected 
cephalgia as a residual of closed head injury should be rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006) for 
migraine headaches, as that diagnostic code is more favorable 
in rating the veteran's claim.  

The determination of an appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under diagnostic code 8100 (migraine) 
and diagnostic code 8045 (brain disease due to trauma).  
Under diagnostic code 8100, a maximum of a 50 percent 
disability rating may be assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating may be 
assigned with characteristic prostrating attacks occurring on 
an average once a month over the last several months.  On the 
other hand, as noted above, the maximum available rating 
under diagnostic code 8045 is 10 percent for subjective 
complaints of headaches.  A higher than 10 percent rating 
will not be assigned in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.

The Board notes that the assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  The ROs and the Board possess specialized 
expertise in identifying and assessing the medical nature of 
a claimed condition, and their application of a particular 
diagnostic code to a particular condition is due considerable 
deference.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(en banc).  At the same time, in reviewing the claim for a 
higher rating, the Board must consider which diagnostic code 
or codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In this case, the Board finds that the RO granted service 
connection for post-traumatic cephalgia/headaches and not for 
migraines.  The Board also finds that the analysis under 
diagnostic code 8045 (brain disease due to trauma), rather 
than diagnostic code 8100 (migraine), is consistent with the 
veteran's initial claim and grant of service connection for 
cephalgia/headaches.  The Board is cognizant of a report of 
April 2005 examination from Emilio F. Gatti, M.D., in which 
Dr. Gatti notes the veteran's headaches are "similar to 
migraines."  The veteran was diagnosed with post-concussion 
syndrome and chronic daily cephalalgia (cephalgia).  
Notwithstanding Dr. Gatti's impression, the regulations 
specifically distinguish headaches due to head trauma from 
migraine headaches.  Therefore, the Board concludes that 
diagnostic code 8045, and not diagnostic code 8100, is for 
application.  In short, the veteran is not service connected 
for migraine headaches.  His disability is specifically 
contemplated by the rating criteria in Diagnostic Code 8045 
and consequently may not be rated as migraine headaches.

In reaching the above conclusion, the Board also notes that 
the veteran's reported history regarding the onset of his 
headaches is inconsistent.  Here, the report of a March 2003 
VA examination and Dr. Gatti's assessments of the veteran's 
condition note the veteran's reported history of headaches 
since hitting his head in service.  However, a report of 
February 1997 medical examination associated with the 
veteran's claim for Social Security Administration disability 
benefits reflects the veteran's statement that he had never 
suffered from headaches until after undergoing nasal surgery 
in September 1996.  Likewise, a September 1998 treatment 
record reflects the veteran's report of having headaches for 
only three to four years.  Thus, it is not readily apparent 
to the Board whether any headaches for which the veteran is 
service connected due to the reported closed head injury in 
service are necessarily the same chronic daily cephalalgia 
noted by Dr. Gatti.  Regardless, a rating greater than 10 
percent is not warranted for the reasons noted above.

Therefore, since the initial grant of service connection, May 
4, 2000, the Board finds that the veteran's service-connected 
cephalgia as a residual of closed head injury does not 
warrant a rating in excess of 10 percent.  38 C.F.R. §§ 4.3, 
4.7, 4.124a, Diagnostic Code 8045-9304.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
cephalgia as a residual of closed head injury is so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006) (cited to in the August 2003 statement 
of case).  There simply is no evidence of marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or frequent periods of hospitalization, 
or evidence that any impairment due to the veteran's service-
connected cephalgia as a residual of closed head injury has 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for cephalgia as a residual of closed 
head injury must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.  


ORDER

Service connection for a cerebrovascular accident secondary 
to service-connected disability is denied.  

A rating in excess of 10 percent for cephalgia as a residual 
of closed head injury is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


